                                           Case 5:20-cv-00363-BLF Document 42 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     REVEAL CHAT HOLDCO LLC, et al.,                   Case No. 20-cv-00363-BLF
                                   8                    Plaintiffs,                        ORDER STRIKING PLAINTIFFS’
                                                                                           OPPOSITION TO DEFENDANT’S
                                   9             v.                                        MOTION TO DISMISS THE CLASS
                                                                                           ACTION COMPLAINT
                                  10     FACEBOOK, INC.,
                                                                                           [Re: ECF 41]
                                  11                    Defendant.

                                  12          The Court hereby STRIKES Plaintiffs’ opposition to Defendant’s motion to dismiss the class
Northern District of California
 United States District Court




                                  13   action complaint for failure to comply with the undersigned’s Standing Order Re Civil Cases,

                                  14   available on the Court’s website. ECF 41. Specifically, Plaintiffs failed to comply with the Court’s

                                  15   requirement that “[a]ll written text, including footnotes and quotations, shall be no less than 12-

                                  16   point type and shall be double-spaced.” Standing Order Re Civil Cases § IV.E.

                                  17          Plaintiffs may file a conforming opposition brief on or before May 15, 2020. The

                                  18   corrected opposition shall comply with this district’s Civil Local Rules and with this Court’s

                                  19   Standing Orders. Defendant will not have an extension of time to file their reply brief.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: May 8, 2020

                                  24                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  25                                                   United States District Judge

                                  26

                                  27

                                  28
